DETAILED ACTION
In response to remarks filed 12 February 2021
Response to Arguments
Applicant’s arguments filed on 12 February 2021 have been fully considered but they are moot since new grounds of rejection are presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510), Taylor (U.S. Patent No. 4,137,623) and Lee (U.S. Patent No. 4,232,981).
As to Claim 5, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.
However, Morris is silent about cutting the existing pipeline. Klamm discloses cutting existing pipelines to accommodate cables within (Column 3, Line 16-39). Morris and Klamm are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to cut the existing pipeline with the motivation of providing access to the interior of the pipeline. 
Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same 
Lastly, Morris as modified (See above paragraph) is silent about adding a volume of a thixotropic non-cementitious thermal grout to a space defined between the existing pipeline and the conduit. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to add a volume of a thixotropic non-cementitious thermal grout to a space defined between the existing pipeline and the conduit. The motivation would have been to protect the conduit. 
As to Claim 6, Morris as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Morris as modified also teaches further comprising the step of removing at least a portion of the volume of thixotropic non-cementitious thermal grout from the space defined between the existing pipeline (#16) and the conduit (#12).
As to Claim 7, Morris as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Morris as modified also teaches further comprising the step of adding a volume of a thixotropic non-cementitious thermal grout to a space defined between the conduit (#12) and the electrical cable (#20).
As to Claim 8, Morris as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Morris as modified also teaches further comprising the step of removing at least a portion of the volume of thixotropic non-cementitious thermal grout from the space between the conduit (#12) and the electrical cable (#20).
As to Claim 9, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.

Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. The motivation would have been to lubricate and clean the existing pipeline before placing the conduit. 
Lastly, Morris as modified (See above paragraph) is silent about adding a volume of a thixotropic non-cementitious thermal grout to a space defined between the conduit and the electrical cable. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to add a volume of a thixotropic non-cementitious thermal grout to a space defined between the conduit and the electrical cable. The motivation would have been to protect the electrical cable.
As to Claim 10, Morris as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Morris as modified also teaches further comprising the step of removing at least a portion of the volume of thixotropic non-cementitious thermal grout from the space between the conduit (#12) and the electrical cable (#20).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510), Taylor (U.S. Patent No. 4,137,623), McIntyre (U.K. Patent Publication No. 2,356,679), Hauff (U.S. Patent No. 4,768,024) and Lee (U.S. Patent No. 4,232,981).
Claim 18, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.
However, Morris is silent about cutting the existing pipeline. Klamm discloses cutting existing pipelines to accommodate cables within (Column 3, Line 16-39). Morris and Klamm are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to cut the existing pipeline with the motivation of providing access to the interior of the pipeline. 
Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. The motivation would have been to lubricate and clean the existing pipeline before placing the conduit. 
However, Morris as modified (See above paragraph) is silent about pulling a fiber optic line into the conduit. McIntyre discloses a power cable (#7) and a fiber optic cable (#6) within a conduit (#10). Morris and McIntyre are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to pull a fiber optic line into the conduit. The motivation would have been to increase the utility of the system. 
Furthermore, Morris as modified (See above paragraph) is silent about sensing for a hot spot in the electrical cable pulled into the existing pipeline. Hauff discloses sensing for a hot spot in the electrical cable in a pipeline (Column 2, Lines 30-55). Morris and Hauff are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would 
Lastly, Morris as modified (See above paragraph) is silent about further comprising the step of remediating the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remediate the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit. The motivation would have been to protect the conduit. Accordingly, Morris as modified teaches wherein the cutting step is performed at a region proximate the hot spot (“Proximate” is a relative term”); and remediating the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit.
As to Claim 19, Morris as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Morris as modified also teaches further comprising a step selected from the group of steps consisting of; insertion or removal of the conduit (#12), the electrical cable (#20), and/or the fiber optic line through the volume of the thixotropic non-cementitious thermal grout; liquefaction of the volume of the thixotropic non-cementitious thermal grout; allowing the volume of the thixotropic non-cementitious thermal grout to set for thermal conduction of the electrical cables; and all of the foregoing.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Examiner, Art Unit 3678